On the second trial the plaintiff proved that the debt attempted to be set-off had been taken into account by arbitrators upon some other dispute, and that the defendant had been allowed the full benefit of it. The counsel for the defendant objected to this evidence, insisting that by replying specially the plaintiff had waived the general replication, which was presumed to have been taken, and was estopped to deny the existence of the set-off. But his Honor, Judge Daniel, being of different opinion, the plaintiff had a verdict and the defendant appealed. *Page 277 
There was no special replication put in to the defendant's pleas of payment and set-off. It was understood, according to our practice, that they were not confessed and avoided, but denied; and under that impression        (420) the party went to trial. When afterwards the plaintiff, by leave of the court, added the special replication of the statute of limitations to the plea of set-off, I do not consider it was by any means an abandonment of the general replication to that plea — in other words, that the existence of the set-off was thereby admitted; but that it still remained denied under the general replication, which was presumed to have been entered. It is true that if there could have been but one replication to the plea of set-off the special replication afterwards entered must have been an abandonment of the then existing general one. But the plea of set-off is viewed as an action on the part of the defendant authorized in that form, by the statute introducing it, and consequently the plaintiff's replication to it in the nature of a plea; and therefore the plaintiff may make the same defenses to it by way of replication as he could were an action brought on it against him. It is therefore no more a waiver of the former replication than, in an action on the set-off, the addition of the plea of the statute of limitations would be a waiver of the general issue.
PER CURIAM. Judgment affirmed.
Approved: Watts v. Greenlee, 13 N.C. 87; S. v. Hankins, 28 N.C. 428;Hurdle v. Hanner, 50 N.C. 360; Battle v. Thompson, 65 N.C. 406.